Citation Nr: 0741040	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decisions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
an initial 20 percent rating for diabetes mellitus, effective 
July 9, 2001. 

In a December 2003 rating decision, the RO assigned an 
earlier effective date of May 8, 2001 for the previously 
assigned initial 20 percent rating for diabetes mellitus.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service- 
connected).

In August 2005, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional development.  As noted in the August 2005 Remand, 
in a February 2003 written, it appears that the veteran is 
raising a service connection claim for ulcers secondary to 
his service-connected diabetes mellitus.  Further, objective 
medical findings in an April 2006 VA examination report as 
raise an issue of service connection for hypertension as 
secondary to service-connected diabetes mellitus.  The RO is 
instructed to take appropriate steps to develop and 
adjudicate these matters.

After accomplishing further action, the AMC continued the 
denial of the claim (as reflected in an August 2007 
supplemental statement of the case (SSOC) and returned the 
matter to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 8, 2001 effective date of the grant of 
service connection, the veteran's diabetes mellitus has been 
controlled with oral hypoglycemic agents, insulin, and a 
restricted diet.  There is no medical evidence that the 
veteran's diabetes mellitus has required restrictions on his 
activities or caused any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.

3. The veteran's decrease in visual acuity due to mild 
nonproliferative diabetic retinopathy is not disabling to a 
compensable degree; and irregularity, duplication, 
enlargement, or diminution of image due to retinal pathology 
is not reported.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
diabetes mellitus was received in June 2002.  In a July 2002, 
the RO granted service connection for diabetes mellitus and 
assigned an initial 20 percent rating, effective July 9, 
2001.  Following his appeal of the award of a 20 percent 
disability rating for diabetes mellitus, the veteran was 
notified of the provisions of the VCAA by the RO and Appeals 
Management Center (AMC) in correspondence dated in March 
2003, February 2005, August 2005, and March 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in August 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA and private 
treatment records pertaining to his service-connected 
diabetes have been obtained and associated with his claims 
file.  He has also been provided with a contemporaneous VA 
medical examination to assess the current state of his 
diabetes mellitus.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.  

II.  Analysis

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In this case, the RO assigned the initial 20 percent rating 
for the veteran's diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin or an oral hypoglycemic agent and a restricted diet 
warrants a 20 percent rating.  A 40 percent rating is 
assigned for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  A 100 
percent rating requires more than 1 daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight or strength, or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007). Evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating in excess of 20 percent for service- 
connected diabetes mellitus have not been met at any time 
since the May 8, 2001 effective date of the grant of service 
connection for that disability.

In this case, the objective medical evidence, including VA 
outpatient treatment records, private treatment records, and 
a VA examination report dated in April 2006, shows that the 
veteran's diabetes mellitus requires insulin, oral 
medication, and some restrictions in his diet. 

The Board notes that evidence of record indicates that the 
veteran is quadriplegic with a total loss of motor and 
sensory function from the nipple line down due to an event 
during surgical treatment in 2001.  However, competent 
medical evidence of record does not reflect that the 
veteran's diabetes mellitus requires regulation of activities 
defined in Diagnostic Code 7913 as "avoidance of strenuous 
occupational and recreational activities".  In the April 
2006 VA examination, the examiner specifically indicated that 
the veteran was not restricted in strenuous activities due to 
his diabetes.  Further, none of the private treatment notes 
of record indicate that the veteran's diabetes mellitus 
requires regulation of activities.

The Board points out that the requirement that diabetes 
mellitus necessitate regulation of activities is a primary 
factor distinguishing ratings greater than the 20 percent 
evaluation under Diagnostic Code 7913.  The Board also notes 
that there is no evidence that the veteran has had those 
factors that are criteria for a rating higher than 40 percent 
(episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations for diabetic care, visits at least twice 
monthly to a diabetic care provider, etc.).

A June 2006 VA medical record shows the veteran has an 
additional residual of the diabetes, mild nonproliferative 
diabetic retinopathy.  Retinopathy is defined as any 
noninflammatory disease of the retina.  More specifically, 
diabetic retinopathy is defined as retinopathy associated 
with diabetes mellitus, which may be of the background type, 
progressively characterized by microaneurysms, intraretinal 
punctuate hemorrhages, yellow, waxy exudates, cotton-wool 
patches, and macular edema, or of the proliferative type, 
characterized by neovascularization of the retina and optic 
disc, which may project into the vitreous, proliferization of 
fibrous tissue, vitreous hemorrhage, and retinal detachment.  
Diabetic retinopathy is also called diabetic retinitis.  See 
Dorland's Illustrated Medical Dictionary 1148 (26th ed. 
1981).

VA regulations provide that retinitis, detachment of the 
retina, or residuals of an unhealed eye injury are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.  See 38 
C.F.R. § 4.84a, Diagnostic Code 6006 (2007).  A 10 percent 
evaluation is assigned for unilateral or bilateral localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged, or 
diminished image.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6011 (2007).  

In the June 2006 VA treatment note, it was noted that the 
veteran had presented for a comprehensive diabetic eye exam.  
Objective medical findings were noted in the June 2093 as 
20/30 OD (right eye) and 20/30 OS (left eye).  Slit lamp 
examination (SLE) reflected trace nuclear sclerosis (NS) and 
tp (true positive) 12 in both eyes.  Dilated fundus 
examination reflected a cup to disk ratio of 0.3, normal 
maculas, and one quad DBH (diameter at breast height) in both 
eyes as well as no NV (near vision).  The examiner listed an 
assessment of diabetes mellitus with mild nonproliferative 
diabetic retinopathy and early cataracts.

In this case, the evidence of record does not support the 
assignment of a compensable rating for diabetic retinopathy 
as there is no evidence that the veteran has any significant 
visual acuity impairment or visual field loss.  In addition, 
the findings of vision of 20/30 in the right eye and 20/30 in 
the left eye, do not correspond to a compensable rating for 
central visual acuity impairment.  See 38 C.F.R. § 4.84, 
Table V (Ratings for Central Visual Acuity Impairment) 
(2007). There is also no resulting irregularity, duplication, 
enlargement, diminution of image, or retinal pathology which 
would be compensable under Diagnostic Codes 6006, 6008-09, 
6011.

Where, as here, the criteria for a compensable rating under a 
diagnostic code are not met, a noncompensable rating is 
assigned.  See 38 C.F.R. § 4.31 (2007).  Therefore, although 
diabetic retinopathy is present as a complication of the 
service-connected diabetes mellitus, it is noncompensable and 
is not to be rated separately pursuant to Note (1), 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

Private and VA records indicate there was no evidence of any 
additional diabetic complications like peripheral vascular 
disease, hypertension, or neuropathy of the lower 
extremities.  Thus a separate disability rating for any other 
condition may not be assigned under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

On the basis of the cumulative objective evidence, the Board 
finds that the criteria for an initial disability rating in 
excess of 20 percent for diabetes mellitus have not been met.  
The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that no 
additional staged ratings are warranted.   Based on the 
foregoing reasons, the assignment of a rating in excess of 20 
percent for the veteran's service-connected diabetes mellitus 
is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


